Per Ouriam.
The record title to the 'property in com trcversy in this action stood in the name of one Mary A. Dougan until some time in the month of March, 1902. On the 1st day of March, 1902, in a certain tax proceeding, pending in the superior court of King county, in which said Mary A. Dougan and unknown owners were named as defendants, a judgment was entered, directing the sale of said property for delinquent taxes, and in pursuance of such judgment a tax deed was issued to the defendants herein, who were the purchasers at the tax sale. Some time in January, 1901, J. W. Wheeler, one of the plaintiffs in this action, entered into' an agreement with the said Mary A. Dougan, whereby she agreed to convey the property in controversy to said WTieeler,' and in pursu*241anee of such, agreement a deed therefor was executed and delivered to said Wheeler, some time after the entry of the tax judgment above mentioned. The only objection urged against the tax title is that the plaintiffs herein were the equitable owners of the property at the time of the foreclosure, and were not made parties thereto. The court below held that these facts would not defeat the tax title, and entered judgment accordingly. From this judgment the plaintiffs appeal.
Under the uniform rulings of this court, the plaintiffs were not necessary parties to the proceeding to foreclose die tax lien, under the facts stated, and the judgment of foreclosure was valid and binding as against them. See, Williams v. Pittock, 35 Wash. 271, 77 Pac. 385, and cases cited.
The judgment is therefore affirmed.